Case 20-41308            Doc 344      Filed 04/17/20 Entered 04/17/20 13:44:34         Main Document
                                                  Pg 1 of 5


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 In re:                                              )   Chapter 11
                                                     )
 FORESIGHT ENERGY LP, et al.,                        )   Case No. 20-41308-659
                                                     )
                           Debtors.                  )   (Jointly Administered)
                                                     )
                                                     )

                         DECLARATION AND DISCLOSURE
                          STATEMENT OF ALEXANDER D.
                                  HARDIMAN
              ON BEHALF OF PILLSBURY WINTHROP SHAW PITTMAN LLP

                   Alexander D. Hardiman, declares and says:

                   1.       I am a partner of Pillsbury Winthrop Shaw Pittman LLP,

 located at 31 West 52nd Street, New York, NY 10019 (the “Firm”).

                   2.       Foresight Energy LP and its affiliated debtors and debtors in possession in

 the above-captioned cases (the “Debtors”) have requested that the Firm provide services to the

 Debtors, and the Firm has consented to provide those services.

                   3.       The Firm may have performed services in the past and may perform

 services in the future, in matters unrelated to these chapter 11 cases, for persons that are parties

 in interest in the Debtors’ chapter 11 cases. As part of its customary practice, the Firm is

 retained in cases, proceedings, and transactions involving many different parties, some of whom

 may be represented or be claimants or employees of the Debtors, or other parties in interest in

 these chapter 11 cases. The Firm does not perform services for any such person in connection

 with these chapter 11 cases. In addition, the Firm does not have any relationship with any such

 person, such person’s attorneys, or such person’s accountants that would be adverse to the

 Debtors or their estates with respect to the matters on which the Firm is to be retained.



 Doc#: US1:13469763v10
                                                                                           4822-6078-4569.v1
Case 20-41308            Doc 344   Filed 04/17/20 Entered 04/17/20 13:44:34           Main Document
                                               Pg 2 of 5


                   4.       Neither I nor any partner or associate of the Firm, insofar as I have been

 able to ascertain, holds or represents any interest adverse to the Debtors or their estates with

 respect to the matters on which the Firm is to be employed.

                   5.       Neither I nor any partner or associate of the Firm has agreed to share or

 will share any portion of the compensation to be received from the Debtors with any person other

 than partners and associates of the Firm.

                   6.       The Debtors do not owe the Firm any amounts for prepetition

 services.

                   7.       The Firm is conducting further inquiries regarding its retention by any

 creditors of the Debtors, and upon conclusion of that inquiry, or at any time during the period of

 its employment, if the Firm should discover any facts bearing on the matter described herein, the

 Firm will supplement the information contained in this Declaration.

                   8.       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the

 laws of the United States of America that the foregoing is true and correct, and that this

 Declaration was executed on April 7, 2020.




                                                        ALEXANDER D. HARDIMAN




 Doc#: US1:13469763v10
                                                                                          4822-6078-4569.v1
Case 20-41308            Doc 344      Filed 04/17/20 Entered 04/17/20 13:44:34      Main Document
                                                  Pg 3 of 5


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 In re:                                             )     Chapter 11
                                                    )
 FORESIGHT ENERGY LP, et al.,                       )     Case No. 20-41308-659
                                                    )
                           Debtors.                 )     (Jointly Administered)
                                                    )
                                                    )     Related Docket No.: []

                                      RETENTION QUESTIONNAIRE

 To Be Completed by Professionals Employed By: Foresight Energy LP, et al. (the “Debtors”)

 DO NOT FILE THIS QUESTIONNAIRE WITH THE COURT.
 RETURN IT FOR FILING BY THE DEBTORS TO:

 Paul,Weiss, Rifkind, Wharton & Garrison LLP
 1285 Avenue of the Americas
 New York, NY 10019
 Attention: Alice Belisle Eaton and Patrick M. Steel

 All questions must be answered. Please use “none,” “not applicable,” or “N/A” as appropriate.
 If more space is needed, please complete on a separate page and attach.


 1.       Name and address of firm:


          Pillsbury Winthrop Shaw Pittman LLP
          31 West 52nd Street
          New York, NY 10019


          Date of retention: April 7, 2020

 2.       Brief description of services to be provided:

          Representation of Debtors in connection with insurance coverage matters




                                                    6                                  4822-6078-4569.v1
 Doc#: US1:13469763v10
Case 20-41308            Doc 344   Filed 04/17/20 Entered 04/17/20 13:44:34          Main Document
                                               Pg 4 of 5



 3.       Arrangements for compensation (hourly, contingent, etc.)
          Flat fee of $5,000 for initial insurance recovery review and any additional fees for services
          to be agreed with Debtors thereafter.
          (a) Range of hourly rates (if applicable): Standard Rates less 10%
          (b) Estimated average monthly compensation based on prepetition retention (if firm was
          employed prepetition): N/A

 4.       Prepetition claims against any of the Debtors held by the firm: N/A

          Amount of claim: $

          Date claim arose:

          Source of claim:

 5.       Prepetition claims against any of the Debtors held individually by any of the firm’s
          professionals: N/A

          Name:
          Status:
          Amount of claim: $
          Date claim arose:
          Source of claim:

 6.       Stock of any of the Debtors currently held by the firm: N/A

          Kind of shares:

          No. of shares:

 7.       Stock of any of the Debtors currently held individually by any of the firm’s professionals:

          N/A

          Name:

          Status:

          Kind of shares:

          No. of shares:



                                                   6                                      4822-6078-4569.v1
 Doc#: US1:13469763v10
Case 20-41308            Doc 344   Filed 04/17/20 Entered 04/17/20 13:44:34          Main Document
                                               Pg 5 of 5




 8.       Disclose the nature and provide a brief description of any interest adverse to the Debtors
          or to their estates for the matters on which the firm is to be employed.

        N/A




 9.       Name of individual completing this form:
          Alexander D. Hardiman




                                                   6                                     4822-6078-4569.v1
 Doc#: US1:13469763v10
